Finch, P. J.
(dissenting). The scope of the appeal does not embrace the issue of possible forgeries as to some of the signatures. Upon such issue the appellants are entitled to. a due hearing, not only as to the signatures which are claimed to be forgeries, but also whether, if it is determined that some are forgeries, the number of such forgeries is sufficient to invalidate the whole petition.
As to thirteen of the signatures, it appears that the signers were residents of the district and entitled to place the candidate in nomination when they signed the petition. Subsequent to the signing, for all that appears for perfectly valid reasons, they moved out of the district. Such subsequent moving, however, cannot in my opinion invalidate the nomination. As the petition was only short ten names out of fifteen hundred, these thirteen names would validate the petition.
I, therefore, vote to reverse the order appealed from and grant the motion.
Order affirmed.